DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 13, 16 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Suzuki (US 2020/0001783).
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed 
In regards to claim 1, Suzuki discloses of a lighting control system comprising: a vehicle cabin lighting (for example 52) for illuminating from above an interior of a vehicle cabin in a vehicle (100) with a front seat (for example 105, 106) and a rear seat (for example 107, 108); an information acquisition unit (for example 3) for acquiring distance measurement information about the interior of the vehicle cabin from a front side reference position in the vehicle cabin (for example see Paragraphs 0006, 0030, 0044, 0062, 0064, 0072, 0080, 0082); a determination unit (for example 84) for determining based on the distance measurement information at least whether a front seat passenger (for example OB) sitting on the front seat (105) performed a head turning action in which he turned his head toward a side of the rear seat (107, 108, for example see Figs 3, 7-8 and Paragraph 0041-0052); and a control unit (for example 85) for performing on/off-control of the vehicle cabin lighting (52) at least based on a determination result from the determination unit (84, for example see Figs 1-3, 7-8 and Paragraphs 0041-0052, 0057-0078).  
In regards to claim 4, Suzuki discloses of the lighting control system according to claim 1, wherein the determination unit (84) further determines whether the front seat passenger (OB) performed a head turning back action in which he turned his head back toward a front side from a state in which his head had been facing toward the side of the rear seat, and wherein the control unit (85) turns off the vehicle cabin lighting (52) which was turned on once if it is determined by the determination unit that the head turning 
In regards to claim 13, Suzuki discloses of the lighting control system according to claim 1, wherein the information acquisition unit (3) is an imaging device (for example see Figs 3-4 and Paragraphs 0006, 0029-0031) which images the vehicle cabin and obtains an image which additionally represents a distance to an object within an imaging range of the vehicle cabin (for example see Figs 3-4, 8).  
In regards to claim 16, Suzuki discloses of the lighting control system according to claim 4, wherein the information acquisition unit (3) is an imaging device (for example see Figs 3-4 and Paragraphs 0006, 0029-0031) which images the vehicle cabin and obtains an image which additionally represents a distance to an object within an imaging range of the vehicle cabin (for example see Figs 3-4, 8).  
In regards to claim 20, Suzuki discloses of a lighting control method comprising: an information acquisition step of acquiring distance measurement information (for example see Paragraphs 0006, 0030, 0044, 0062, 0064, 0072, 0090, 0082) about an interior of a vehicle cabin of a vehicle (for example 100) from a front side reference position in the vehicle cabin, the vehicle having a front seat (for example 105, 106) and a rear seat (for example 107, 108); a determination step of determining based on the distance measurement information at least whether a front seat passenger (for example OB) sitting on the front seat (105) performed a head turning action in which he turned his head toward a side of the rear seat (107, 108); and a control step of performing on/off-control of a vehicle cabin lighting (for example 52) at least based on a determination result from the determination step, the vehicle cabin lighting being .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 10 and 19 are rejected under 35 U.S.C. 103 as being obvious over Suzuki (US 2020/0001783) in view of Camhi et al. (US 2010/0014711).
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

However, Suzuki does not disclose of the lighting control system further comprising: a brightness sensor for measuring brightness in at least one of an interior and an exterior of the vehicle cabin; and a brightness determination unit for determining whether a measurement result from the brightness sensor is less than a predetermined threshold value or not, wherein the control unit performs the on/off-control based on a determination result from the brightness determination unit in addition to the determination result from the determination unit.  
Camhi discloses of a lighting control system comprising: a vehicle cabin lighting (for example 62) for illuminating from above an interior of a vehicle cabin in a vehicle (for example see Fig 1); an information acquisition unit (for example 44) for acquiring distance measurement information about the interior of the vehicle cabin (for example see Paragraphs 0058, 0068); a determination unit (for example 56, 58) for determining distance measurement information of the vehicle cabin; and a control unit (for example 54) for performing on/off-control of the vehicle cabin lighting (62) at least based on a determination result from the determination unit (for example see Fig 2), a brightness sensor (for example 52) for measuring brightness in at least one of an interior and an exterior of the vehicle cabin; and a brightness determination unit (for example 60) for determining whether a measurement result from the brightness sensor (52) is less than a predetermined threshold value or not, wherein the control unit performs the on/off-control based on a determination result from the brightness determination unit in 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have a brightness sensor and brightness determination unit as taught by Cahmi to improve driver safety and efficiently controlling the amount of illumination within the vehicle cabin.
In regards to claim 10, Suzuki discloses of the lighting control system according to claim 4 as found within the explanation above.
However, Suzuki does not explicitly disclose of the lighting control system further comprising: a brightness sensor for measuring brightness in at least one of an interior and an exterior of the vehicle cabin; and a brightness determination unit for determining whether a measurement result from the brightness sensor is less than a predetermined threshold value or not, wherein the control unit performs the on/off-control based on a determination result from the brightness determination unit in addition to the determination result from the determination unit.  
Camhi discloses of a lighting control system comprising: a vehicle cabin lighting (for example 62) for illuminating from above an interior of a vehicle cabin in a vehicle (for example see Fig 1); an information acquisition unit (for example 44) for acquiring distance measurement information about the interior of the vehicle cabin (for example see Paragraphs 0058, 0068); a determination unit (for example 56, 58) for determining distance measurement information of the vehicle cabin; and a control unit (for example 54) for performing on/off-control of the vehicle cabin lighting (62) at least based on a determination result from the determination unit (for example see Fig 2), a brightness 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have a brightness sensor and brightness determination unit as taught by Cahmi to improve driver safety and efficiently controlling the amount of illumination within the vehicle cabin.
In regards to claim 19, Suzuki discloses of the lighting control system according to claim 13 as found within the explanation above, wherein the imaging device comprises: and a time of flight imaging unit capable of acquiring an image (for example see Figs 3-4 and Paragraphs 0006, 0029-0031).
However, Suzuki does not explicitly disclose of wherein the imaging device comprises: an irradiation unit for irradiation with infrared radiation; and an imaging unit capable of acquiring an image in an infrared range.
Camhi discloses of a lighting control system comprising: a vehicle cabin lighting (for example 62) for illuminating from above an interior of a vehicle cabin in a vehicle (for example see Fig 1); an information acquisition unit (for example 44) for acquiring distance measurement information about the interior of the vehicle cabin (for example see Paragraphs 0058, 0068); a determination unit (for example 56, 58) for determining distance measurement information of the vehicle cabin; and a control unit (for example 54) for performing on/off-control of the vehicle cabin lighting (62) at least based on a determination result from the determination unit (for example see Fig 2); wherein the information acquisition unit (44) is an imaging device (for example see Fig 2 and Paragraphs 0058-0060) which images the vehicle cabin and obtains an image which additionally represents a distance to an object within an imaging range of the vehicle cabin (for example see Paragraphs 0058, 0068); the image acquisition unit (44) comprising: an irradiation unit for irradiation with infrared radiation; and an imaging unit capable of acquiring an image in an infrared range (for example see Paragraph 0068).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the acquisition unit comprising a irradiation unit for irradiating infrared light and imaging device acquiring an image in the infrared range as taught by Camhi for providing image and distance information in a non-visible light spectrum to prevent driver distraction.  

Allowable Subject Matter
Claims 2-3, 5-6, 8-9, 11-12, 14-15 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claim 2, the prior art does not explicitly disclose of the lighting control system according to claim 1, wherein the determination unit further determines whether a rear seat passenger sitting on the rear seat is present or not, and wherein the control unit performs the on/off-control based on whether the head turning action was performed or not, and based on whether the rear seat passenger is present or not, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 3, 5-6, 8-9, 11-12, 14-15 and 17-18 are also objected to as being dependent on claim 2. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004.  The examiner can normally be reached on Mon-Fri 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON CRAWFORD/Primary Examiner, Art Unit 2844